DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed May 19, 2022 has been entered.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney James Bonnamy on 5/27/2022.
Amend as follows:
Cancel claim 8.



Response to Arguments
The remarks with the amendment of May 19, 2022 have been carefully considered, and they are found to be persuasive as to claims 1 and 7.



Allowable Subject Matter
Claims 1-2, 4, 6-7, and 9 are allowed. Claim 3 is canceled. Claim 8 is cancelled via Examiner’s amendment.

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is represented by Kishigami, Wang, Shapir, Raphaeli, and Morita et al. (U.S. Patent No. 2015/0168540, hereafter Morita).
Regarding claim 1, Kishigami discloses that a radar apparatus, comprising: 
a plurality of transmission antennae (page 4 line 23 from bottom); and 
a transmission circuit that transmits at least three transmission signals by using the plurality of 5transmission antennae (page 4 lines 23-25 from bottom, 106-1 to 106-Nt; Fig.2 at least three), 
wherein, at least two of the plurality of transmission antennae correspond to the at least two of the plurality of virtual antennae (Fig.8), and 
However, Kishigami does not explicitly disclose the overlap feature of disposition positions of the virtual antennae. In the same field of endeavor, Wang discloses that
wherein, in a virtual reception array including a plurality of virtual antennae formed based on a plurality of reception antennae and the plurality of transmission antennae, disposition positions of at least two of the plurality of virtual antennae overlap (Fig. 10, overlap at middle).
However, Kishigami and Wang do not explicitly disclose the transmission intervals of the at least three transmission signals are equal intervals. In the same field of endeavor, Shapir discloses that
wherein, transmission intervals of the at least three transmission signals sequentially 10transmitted from the at least two of the plurality of transmission antennae are equal intervals (Fig.1).
However, Kishigami, Wang, Shapir, Raphaeli, and Morita do not disclose that
wherein, the at least two of the plurality of transmission antennae include a first transmission antenna that transmits at least two transmission signals among the at least three transmission signals in a first period, and wherein, the at least two of the plurality of transmission antennae include a second transmission antenna different from the first transmission antenna, and the second transmission Attorney Docket No. P58889U.S. Pat. Appl. No. 16/584,341antenna transmits one transmission signal different from the at least two transmission signals among the at least three transmission signals within the first period between transmission of the at least two transmission signals.
(Also see Applicant's Remarks filed on May 19, 2022 pages 7-10 about claim 1)

Regarding claim 7, see Applicant's Remarks filed on May 19, 2022 pages 11-12 about claim 7. 

	Claims 2, 4, 6, and 9 would be allowable by virtue of its dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/Examiner, Art Unit 3648


/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648